            Case 1:20-cv-01372-CL       Document 24        Filed 10/02/20     Page 1 of 2




KYLE SCHUMACHER (BAR #121887)
kschumacher@perryshields.com
PERRY, SHIELDS, CAMPBELL,
FLOYD, PLLC
227 N. Loop 1604 E. Ste. 130
San Antonio, TX. 78232
503-482-8137 ph
281-715-3209 fax
Attorneys for Plaintiff
Chaunte Arlene Bailey
                              UNITED STATES DISTRICT COURT

                          DISTRICT OF OREGON – EUGENE DIVISION


                                               CASE NO. 1:20-cv-01372-CL
Chaunte Arlene Bailey,

                       Plaintiff,              PLAINTIFF’S VOLUNTARY DISMISSAL WITH
                                               PREJUDICE OF DEFENDANT ROGUE CREDIT
       v.                                      UNION PURSUANT TO FEDERAL RULE OF
                                               CIVL PROCEDURE 41
Equifax Information Services, LLC;
TransUnion, LLC; Nationstar Mortgage,
LLC d/b/a Mr. Cooper; Rogue Credit
Union; and DOES 1 through 100 inclusive,

               Defendants.
TO THE COURT, CLERK OF COURT, AND ALL PARTIES:

       PLEASE TAKE NOTICE THAT Plaintiff Chaunte Arlene Bailey, pursuant to
Federal Rules of Civil Procedure, Rule 41(a)(1), hereby voluntary dismisses defendant Rogue
Credit Union, with prejudice, as to all claims in this action.
       Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:
       41(a) Voluntary Dismissal
       (1)      By the Plaintiff
                (A)    Without a Court Order. Subject to Rules 23(3), 23.1(c), 23.2, and 66 and
                       any applicable federal statute, the plaintiff may dismiss an action
                       without a court order by filing:
                       (i)     A notice of dismissal before the opposing party serves either an
                               answer or a motion for summary judgment.
     PLAINTIFF’S VOLUNTARY DISMISSAL WITH PREJUDICE OF DEFENDANT ROGUE CREDIT UNION
                  INCLUSIVE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41
                                            -1-
         Case 1:20-cv-01372-CL       Document 24       Filed 10/02/20   Page 2 of 2




       Defendant Rogue Credit Union have neither answered Plaintiff’s Complaint nor filed a
motion for summary judgment. Accordingly, Defendant Rogue Credit Union may be dismissed
from the Complaint for all purposes and without an Order.


                                                   PERRY, SHIELDS, CAMPBELL,
                                                   FLOYD, PLLC



Dated: October 2, 2020                      By:    /s/ Kyle W. Schumacher _____
                                                   Kyle W. Schumacher
                                                   Attorney for Plaintiff




    PLAINTIFF’S VOLUNTARY DISMISSAL WITH PREJUDICE OF DEFENDANT ROGUE CREDIT UNION
                 INCLUSIVE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41
                                           -2-
